Butler App. Nos. CA96-08-164 and CA97-03-057. On November 2, 1999, appellants/cross-appellees filed a merit brief signed by three attorneys as co-counsel. One of the attorneys, Gary L. Gardner, is not admitted to practice in Ohio and has not sought admission pro hac vice as required by S.Ct.Prac.R. 1(1) and (2). Accordingly,
IT IS ORDERED by the court, sua sponte, that the name of Gary L. Gardner be, and hereby is, stricken from appellants/cross-appellees’ merit brief and Gary L. Gardner shall not be permitted to appear in this case.